*247FULL TEXT.
BY THE COURT.
•We have carefully considered the motion for a rehearing and the argument in support thereof. We cannot agree with counsel that the mere filing of a general demurrer on the same day of the default judgment necessarily withdraws from the court jurisdiction to render a default judgment. It is conceded that the demurrer was filed out of rule day and without leave of the court. It is true that a general demurrer may he filed’ at any time, hut in order to prevent judgment such general demurrer would necessarily have to be well taken. It was for this reason that the court passed upon the general demurrer and held that it was not well taken* We are, therefore, of the opinion that the Court of Common Pleas had jurisdiction to render the default judgment.
We, therefore, hold that the motion for rehearing should be overruled and the former decision adhered to.
(Ferneding, Kunkle and Allread, JJ., concur.)